Citation Nr: 1727747	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to November 22, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 2003 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  These matters are now under the jurisdiction of the RO in Baltimore, Maryland. 

In January 2014 the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2014 and were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014 the Board remanded the issue of entitlement to an increased rating for the lumbar spine disability for a new examination and to obtain identified private medical records.

The Veteran was afforded a VA examination in April 2016, but the Board finds that examination inadequate and another examination is required.  On physical examination, the Veteran's lumbar spine range of motion was described as normal; however, the examiner noted the Veteran exhibited pain on all range of motion, but did not attempt to quantify any additional loss of motion.  The examiner also noted the Veteran's report of flare-ups (occurring every other week, with a severity of eight out of ten and lasting up to an hour), but did not address the effect of those flare-ups or attempt to quantify any functional loss during flare-ups in terms of additional degrees of limitation of motion, beyond stating that the was not currently having a flare-up.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As noted in the prior remand, the Veteran is in receipt of TDIU effective from November 22, 2013.  (See April 2014 rating decision.)  The RO noted the award was made effective from a November 2013 claim for increased rating.  However, the Board found that a claim for TDIU was reasonably raised as part of the claim for increased rating for the back disability that was pending prior to November 22, 2013.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to TDIU prior to that date is before the Board and is inextricably intertwined with the claim for increased rating for the back.  

The Board also noted that the Veteran has given conflicting evidence as to when he was last employed.  He has stated that he was unemployed between October 2010 and August 2012, that he last worked in February 2013 and that he last worked in July 2013.  (See Board hearing transcript, pages 5, 16, and 23). That should be clarified on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since April 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected lumbar degenerative dis disease.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

The examiner should explicitly state the nature, severity, length in time, and frequency of the Veteran's reported flare-ups.

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




